NO. 12-14-00054-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF                                          §   APPEAL FROM THE 420TH

N.H. AND M.H.,                                              §   JUDICIAL DISTRICT COURT

CHILDREN                                                    §   NACOGDOCHES COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
February 13, 2014. See TEX. R. APP. P. 32.1. Because Appellant did not file her docketing
statement at that time, this court requested by letter dated February 19, 2014, that she file her
docketing statement within ten days if she had not already done so. Appellant did not file the
docketing statement as requested.
         On March 7, 2014, the court notified Appellant that the appeal would be dismissed on or
before March 17, 2014, unless she filed the required docketing statement. See TEX. R. APP. P.
32.1. The March 17 deadline has passed, and Appellant has not complied with the court’s
request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered March 19, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 19, 2014


                                          NO. 12-14-00054-CV


                    IN THE INTEREST OF N.H. AND M.H., CHILDREN



                                 Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1228572)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.